             Case 2:19-cv-02292-CDJ Document 13 Filed 05/26/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STANLEY E. KORNAFEL,                           :
     Plaintiff,                                :
                                               :
        v.                                     :       CIVIL ACTION NO. 19-CV-2292
                                               :
U.S. POSTAL SERVICE, et al.,                   :
      Defendants.                              :

                                        MEMORANDUM

JONES, J.                                                                          MAY 26, 2020

        A June 3, 2019 Memorandum and Order dismissed with prejudice the pro se Complaint

filed by Plaintiff Stanley E. Kornafel as frivolous and malicious pursuant to 28 U.S.C. §

1915(e)(2)(B)(i). (See ECF Nos. 4, 5.) Kornafel’s appeal of that dismissal order was denied by

the United States Court of Appeals for the Third Circuit on November 20, 2019 and the mandate

issued on January 30, 2020. (ECF No. 11.) On May 15, 2020, Kornafel filed a pleading labeled

“Complaint” but which asks for relief pursuant to Federal Rule of Civil Procedure 60(b). For the

following reasons, the pleading will be construed as a Rule 60(b) motion and the Motion will be

denied. 1

I.      BACKGROUND

        Kornafel’s original Complaint concerned alleged fraud in the administrative processing

and eventual settlement of an auto accident claim against the United States Postal Service. (See

ECF No. 2.) Kornafel had brought nearly identical claims in numerous other federal lawsuits,



1
  The United States Court of Appeals for the Third Circuit has expressed a preference for
considering filings based on their substance rather than their title, especially those filed by pro se
litigants. See Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (noting a “policy of
considering motions based on their substance rather than their title”), cert. denied, No. 19-867,
2020 WL 2515456 (U.S. May 18, 2020).
          Case 2:19-cv-02292-CDJ Document 13 Filed 05/26/20 Page 2 of 3




the history of which was fully described in the Memorandum. Based on these prior lawsuits,

Kornafel’s claims in this case were determined to be barred by the doctrine of res judicata.

(ECF No. 4 at 5.) The claims were also determined to be untimely. (Id.)

        Kornafel’s pending Motion, which runs 22 pages, contains case citations, invokes Rule

60, cites numerous statutes and constitutional provisions, and reasserts the same factual

allegations contained in the original Complaint. At bottom, his Motion again claims that the

Postal Service and attorneys involved in the auto accident case engaged in a conspiracy to

commit fraud and trick him into settling his claim in that the Defendants engaged in deceit,

fraud, bad faith, collusion. He asserts that the prior Memorandum and Order are a “fraudulent

documents” because they continue the Postal Service’s fraud and conspiracy to cover up the

Postal Service’s fraud and deny him a hearing. (ECF No. 12 at 2.)

II.     STANDARD OF REVIEW

        Federal Rule of Civil Procedure 60(b) provides as follows:

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons:
        (1) mistake, inadvertence, surprise, or excusable neglect;
        (2) newly discovered evidence that, with reasonable diligence, could not have
        been discovered in time to move for a new trial under Rule 59(b);
        (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
        misconduct by an opposing party;
        (4) the judgment is void;
        (5) the judgment has been satisfied, released, or discharged; it is based on an
        earlier judgment that has been reversed or vacated; or applying it prospectively is
        no longer equitable; or
        (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Finality to litigation is a strong interest in in the efficient administration of

justice. See Arizona v. California, 460 U.S. 605, 620 (1983), decision supplemented, 466 U.S.

144 (1984). “Given the importance of finality in litigation, Rule 60 allows for relief from

judgments under limited circumstances and the burden to obtain such relief is high.” Advanced

                                                   2
          Case 2:19-cv-02292-CDJ Document 13 Filed 05/26/20 Page 3 of 3




Multilevel Concepts, Inc. v. Bukstel, Civ. A. No. 11-3718, 2014 WL 6907973, at *13 (E.D. Pa.

Dec. 9, 2014).

III.   DISCUSSION

       Kornafel’s claims were dismissed on the grounds that they are barred by res judicata and

the applicable statute of limitations. While Kornafel’s Motion attempts to analyze the prior

Memorandum line by line, nothing in the Motion demonstrates that he is entitled to relief under

Rule 60(b)(1) or (3) since he has not met his high burden to show that these legal conclusions

constituted mistake or fraud. Neither can any other reason be discerned from Kornafel’s

pleading that would permit relief under Rule (60)(b)(6). Rather, Kornafel again attempts to

relitigate claims that have now been dismissed numerous times in prior cases, namely that he was

defrauded in the settlement of his prior case. Additionally, Kornafel’s motion for

reconsideration in this case was deemed meritless and the decision dismissing this case has now

been affirmed on appeal.

       For the foregoing reasons, Kornafel has not met his high burden and his motion seeking

relief from judgment under Rule 60(b)(1), (3) and (6) is denied. Kornafel is warned that further

efforts to repeat claims and arguments that have been repeatedly rejected may result in the

imposition of a pre-filing injunction. See Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993)

(stating that, pursuant to the All Writs Act, 28 U.S.C. § 1651(a), a district court may enjoin

“abusive, groundless, and vexatious litigation.”) An appropriate Order follows.

                                              BY THE COURT:


                                              /s/ C. Darnell Jones, II
                                              C. Darnell Jones, II J




                                                 3
